168 A.2d 398 (1961)
Alva R. MAYLE, Appellant,
v.
DISTRICT OF COLUMBIA, Appellee.
No. 2692-2694.
Municipal Court of Appeals for the District of Columbia.
Argued February 13, 1961.
Decided March 8, 1961.
Arthur E. Neuman, Washington, D. C., for appellant.
H. Thomas Sisk, Asst. Corp. Counsel, with whom Chester H. Gray, Corp. Counsel, Milton D. Korman, Principal Asst. Corp. Counsel, and Hubert B. Pair, Asst. Corp. Counsel, Washington, D. C., were on the brief, for appellee.
Before HOOD and QUINN, Associate Judges, and CAYTON (Chief Judge, Retired) sitting by designation under Code § 11-776(b).
CAYTON, Judge.
Appellant was convicted on two charges of disorderly conduct and one of intoxication. One of the grounds on which he urges reversal is based on the claim of double jeopardy: he says that the two disorderly charges arose out of the same action. This question was not raised in the trial court and is not available to appellant here as grounds for reversal. Thomas v. District of Columbia, D.C.Mun. App., 161 A.2d 52; Ford v. District of Columbia, D.C.Mun.App., 102 A.2d 838, affirmed 95 U.S.App.D.C. 87, 219 F.2d 769, certiorari denied 349 U.S. 964, 75 S. Ct. 897, 99 L. Ed. 1286; Kelly v. District of Columbia, D.C.Mun.App., 102 A.2d 308. Even if it had been timely and properly raised, we think the contention has no merit. It was shown and the trial judge properly found that there were two separate acts of disorderly conduct, the first inside a restaurant and the second several minutes later and some fifty feet away on an outside parking lot. Under such circumstances a defendant lays himself open to prosecution for each separate offense. Craddock v. United States, D.C.Mun.App., 153 A.2d 649; Davenport v. District of Columbia, D.C.Mun.App., 61 A.2d 486.
Appellant also challenges the evidence for insufficiency. On this point we need only say that it was shown by several witnesses that he used profane and obscene language in the presence of police officers and others. The evidence sufficiently supported the conviction.
We have considered other matters discussed in appellant's briefs and we are satisfied that the record is free of error and that the judgments of conviction must be
Affirmed.